Ms. Cathyrn E. Hinshaw Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion regarding A.C.A. § 24-11-418 (Repl. 1992), which governs the purchase of military service in local police pension plans. You have asked whether the active duty portion of National Guard service and/or Army Reserve service would count as service eligible for purchase. You have also asked whether these types of military purchases can be made after twenty five (25) years of service, and if so, what interest payment, if any, would be owed.
It is my understanding that your first question pertains to military service rendered by a member of a police department during his employment by the department. The military service credit authorized in § 24-11-418 applies to service renderedprior to the member's employment covered by the local plan. Subsection (a) of § 24-11-418 states in relevant part:
  Any person who is or was a member of the policemen's pension and relief fund, as established by this subchapter, and who was not receiving benefits under the system on June 17, 1981, shall be entitled to purchase credited service in the system for a period not to exceed two (2) years for service rendered by the member while on active duty in the armed forces of the United States prior to the member's employment covered by the policemen's pension and relief fund. . . . [Emphasis added.]
Thus, regardless of whether the particular military service in question qualified as "active duty in the armed forces of the United States" for purposes of § 24-11-418, this credited service provision does not apply unless the service was rendered prior to the member's covered employment. Because that is not the case in this instance, the individual in question cannot avail himself of this provision.1
With regard to your second question involving a purchase after twenty five (25) years of service, it is my opinion that assuming the other requirements in § 24-11-418 are met, the answer is "yes," that is, the credited service authorized under this Code section may be purchased after twenty five (25) years of service in the department. Subsection (a)(3)(A) must be referenced with regard to the required interest payment. This provision states, with regard to a member who has participated in the local fund for at least twenty (20) years, that he must make the required contribution with interest thereon at the rate of six percent (6%) per annum ". . . from the date of eligibility to purchase the service to the date of purchase." Thus, interest must be paid at the rate of 6%. The date of eligibility to purchase the service in that instance would, it seems, be the date on which the member had participated in the fund for twenty (20) years.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 Resolution of the underlying question would require further information concerning the particular "active duty" in question. It is my understanding, however, that the above answers your first inquiry in this instance, and that a determination with regard to the underlying question is not necessary at this time.